

Exhibit 10.49
Date


[Name]
[Address]


FORM OF LONG TERM ASSIGNMENT
LETTER OF UNDERSTANDING


Dear [Name]:


This Letter of Understanding (“LOU”) covers the material terms and conditions of
your long-term assignment in [Location of Assignment] in connection with your
employment with Applied Materials, Inc. (also referred to herein as the
“Company” or “Applied Materials”) or its subsidiary or affiliate employing you.
Your assignment is estimated to be effective [Date] and is expected to end on
[Date]. The actual length of the assignment could vary due to business
conditions. This LOU contains confidential information related to your
compensation and benefits while on assignment and should not be shared or
discussed with other employees.


You will be eligible for the long term global relocation package set forth
below. Applied Materials outsources its relocation services to [Y Relocation
(“Y”)]. A representative from [Y] will contact you to coordinate the details of
your move once we have received the signed LOU. [Y] will also assist with
finding housing in [Location of Assignment] within the budget guidelines
provided by Applied Materials. PLEASE NOTE: ALL reimbursements related to your
assignment must be submitted through [Y]. Expenses submitted through Applied
Materials’ expense report systems, Concur, will be rejected. (Please note if you
currently have a corporate credit card for business expenses, be sure to contact
your receiving manager prior to your departure to ensure an appropriate card
will be provided for the host location.)


If you should have any questions before, during, or after your move to [Location
of Assignment], please call your [Y] International Account Executive at the
following numbers:


[Contact Information]




IMPORTANT: Unless otherwise specified herein to the contrary, you must continue
to be employed by the Company or one of its subsidiaries or affiliates on the
date of payment or provision of any benefit or reimbursement hereunder.


The list below outlines the general terms and conditions of employment
applicable only during the term of your assignment in [Location of Assignment]:


Compensation and Benefits


1.
Your base salary will be paid out of your home location. Payments will be based
upon home country payroll practices (e.g. monthly, bi-weekly, etc.).




1
        

--------------------------------------------------------------------------------



2.
You will be offered the Corporate Insurance/Benefits Package plan which
currently includes expatriate benefits for certain medical, dental, prescription
drug, and vision coverage through [Z]. Any Company-sponsored medical, dental,
prescription drug, vision and/or EAP benefits you currently have will end once
the Corporate Insurance/Benefits Package plan goes into effect. Attached is a
document that outlines the corporate insurance/benefits package benefits.



3.
The Company will provide a Cost of Living Allowance (“COLA”) based on the cost
difference between certain basic goods and services in the home location and the
host location. The amount of your COLA payment is determined using data received
by an external consultant. This amount will be reviewed on a quarterly basis and
revised if necessary, based on changes in salary, market conditions or family
size. Your COLA amount is currently calculated at [Home country currency] per
month and will be adjusted at the start of your assignment based on current cost
of living tables at that time.



4.
The Company will provide a tax equalization benefit (the “Tax Equalization
Benefit”) through a partnering tax professional, in accordance with the
guidelines in the Company’s Global Tax Equalization Policy, as it may be amended
from time to time (the “Tax Equalization Policy”). This Tax Equalization Benefit
will include a reconciliation of your income taxes in both your home and host
countries as well as reimbursement for gross-up tax calculations related to
eligible expenses you incur due to the assignment that must be included in your
income for tax purposes. You will be tax equalized to your home country tax
rate, and a hypothetical tax will be deducted from your pay. Please read the
enclosed Tax Equalization Policy and sign and return the acknowledgement with
this letter to [Y]. You are not required to remain employed with the Company or
one of its subsidiaries or affiliates to receive the Tax Equalization Benefit
except to the extent, if any, required by the Tax Equalization Policy.



5.
The Company will pay you a one-time relocation allowance of [$X] at the
beginning of the assignment. This allowance will be paid through your home
country payroll.



Pre-Assignment Benefits


You are encouraged to retain your residence in the home country. If you elect to
sell your primary residence, THE COMPANY WILL NOT PROVIDE ANY REIMBURSEMENT FOR
ANY RELATED EXPENSES. In addition, if you do not retain your residence in the
home country, your pay package may include a “housing norm” deduction based on
cost of living data generated for the company by a recognized third party
expert. Further, if you incur expenses related to purchasing or renting housing
in the home location after you return from assignment, you will not be
reimbursed for such expenses.


If you are a renter in the home location and do not have any rental lease
obligation during the assignment, your pay package will include a “housing norm”
deduction based on the cost of living data generated for the company by a
recognized third party expert.


6.
The Company will provide [you OR you and your spouse] with one [X-night] host
country visit. Expenses to be reimbursed for this trip include round-trip
airfare, lodging, meals


2
        

--------------------------------------------------------------------------------



and transportation. Expenses will only be reimbursed to the extent they are
incurred and comply with the current Company travel policy. Expenses related to
childcare for children under the age of 18 will be reimbursed with receipts
through the Company’s third party assignment services provider, up to a maximum
of [$X].


7.
The Company will provide you with home finding assistance for [X days] through
an outside destination service provider to assist you in locating adequate
housing, schools and area orientation.



8.
The Company will provide you and your spouse with language lessons, up to [X
hours, and up to a maximum of $X per person]. Language lessons for children are
not reimbursed, as children will typically receive language education as part of
their school curriculum.



9.
The Company will assist in and will reimburse you for the cost of obtaining the
documentation required for you to work and your accompanying dependents (as
defined in the Company’s International Assignment Policy in effect as of the
effective date of the LOU (the “IAP”)) to live in [Location of Assignment]. This
includes assistance with and reimbursement for visas, residence permits,
passports, etc. The Company does not intend for permanent residency to be
obtained and does not support any costs for you or your dependents as a result
of permanent residency.



10.
The Company will provide reimbursement for any required medical examinations
and/or immunizations for you and your accompanying dependents which are not
currently covered under your home country medical plan.



11.
The Company will provide you and your accompanying spouse, if applicable, with a
one-day cultural orientation class which will teach you about living and working
in the Host Country.



12.
The Company does not ship or store personal automobiles. However, it will
reimburse you for a loss incurred as a result of the sale or lease cancellation
on your personal automobile, up to [$X] per car, with a two car limit. You must
provide support documentation to obtain this benefit.



13.
The Company will provide one-way, economy (or business class for the assignee,
if authorized) airfare for you and your approved accompanying dependents to the
host location. This travel must be booked through Corporate Travel according to
the Company’s current travel guidelines. At the same time, you must notify [Y]
about this travel.



14.
The Company will pay for a one-time air and sea shipment of your personal
belongings to the host location or a surface shipment (via land) depending on
the geographic location of your home and host locations. There is a limit on
this reimbursement, and the total amount reimbursed will be subject to container
size limit stated in the IAP. Reimbursement will be for a shipment pick up from
a single location and delivered to another single location. Reimbursement will
include normal customs and import duties, as well as insurance for replacement
valuation. If you are not able to immediately occupy your ultimate residence in
the host country, the Company will also reimburse up to [X days]


3
        

--------------------------------------------------------------------------------



of in-transit storage. Please refer to the IAP for the list of items that will
not be shipped and other shipment details.


[Table of authorized shipment size -- based on family size and housing type]




15.
The Company will also reimburse you for expenses associated with shipping up to
two household pets, with a cap on reimbursement of [$X] total.



16.
The Company may provide temporary living arrangements for a combined maximum of
[X] days between the home and host location. Expenses related to such temporary
accommodations will be paid directly by Applied Materials whenever possible.
While in temporary living, you will receive a meal per diem based upon the
current Company travel policy.



On-Going Benefits
17.
In locations where the international bank account is not available and you
choose to use the home country bank or local bank in the host country, the
Company will reimburse the cost of two funds transfers per month.



18.
The Company will provide furnished housing for the duration of the assignment.
Your budget for housing is based on furnished housing at the host location to
accommodate your family size and is determined by third party cost of living
tables. You will also receive a utility allowance based on data tables provided
by an external consultant.



19.
The Company will reimburse [tuition and other pre-approved education expenses]
[application fees] for your dependent children attending primary or secondary
school in the host country. The Company works closely with you and consultants
to determine the most appropriate primary or secondary school options for your
children. If you and the Company are unable to agree on a schooling option and
you elect to send your children to a primary or secondary school other than one
approved by the Company, you will be reimbursed for an amount equal to the
tuition of the school deemed most appropriate by the Company.



Your dependent children attending primary or secondary school in a country other
than the host location will receive reimbursement for two round trip visits per
year. Any dependent children attending university outside the host country on a
full-time, undergraduate basis will receive reimbursement for one round trip
visit from their university location to the host location per year during the
term of your assignment.


20.
The Company will reimburse you for eligible integration expenses related to
assisting your spouse in assimilating into the new community, up to a maximum
reimbursement of [$X] (e.g. career assistance, membership fees to local
clubs/organizations, etc.).



21.
[The Company will provide you with a company-leased vehicle for the duration of
the assignment. The Corporate Travel Department will make arrangements for this
vehicle.] OR [Because X is considered a “no-drive” country, you will be provided
[a transport


4
        

--------------------------------------------------------------------------------



allowance to use public transportation] OR [a car and driver for your
transportation needs] for the duration of the assignment.


22.
After you have completed 12 months of your assignment, the Company will pay for
one round-trip flight each year for you and accompanying dependents to travel
home to [Home Country], based on the Company’s current travel policy. You must
have at least six (6) months of your assignment remaining to be eligible for
this reimbursement. If you prefer, the Company will pay for a spouse who has
remained in the home country to travel to your host location, so long as you
have completed 12 months of your assignment and have at least six (6) months
remaining.



In certain circumstances, and at the Company’s discretion, it will approve a
home leave to a location other than the home work location. In this instance,
the allowance shall not exceed the cost of leave to the home location.


23.
The Company will provide assistance in the case of the following emergency
situations while on assignment:

a.
death of an immediate family member (as defined in the IAP),

b.
emergency medical care,

c.
death of the assignee or accompanying dependent, and/or

d.
evacuation.



Post-Assignment Benefits


The Company will provide or reimburse the following repatriation benefits
according to the guidelines in the IAP once you complete your assignment:
transportation for you and your accompanying dependents to the Home Country,
return shipment of personal belongings (subject to the same carton size
limitations that applied to shipments to the host location), temporary living
assistance, 30 days of rental car, and a repatriation allowance (collectively,
the “Repatriation Benefits”). Additional details about and requirements relating
to this component of your relocation package will be discussed with you as the
time for your return nears. You are required to remain employed with the Company
or one of its subsidiaries or affiliates to receive the Repatriation Benefits
once you complete your assignment, except to the extent described in the
“Miscellaneous” section below.


Section 409A and Section 457A


Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and official guidance issued thereunder, as each may be
amended from time to time (collectively, “Section 409A”), and Section 457A of
the Code, the regulations and official guidance issued thereunder, as each may
be amended from time to time (collectively, “Section 457A”), govern deferred
compensation, which may include reimbursement payments and other benefits,
payable to a U.S. taxpayer and/or recipient who is otherwise subject to Section
409A and Section 457A, respectively (in each case, a “Recipient”). If the
Section 409A requirements are not met, the Recipient of deferred compensation
can be subject to adverse tax consequences, including an additional 20% U.S.
federal penalty tax and possible U.S. state penalty taxes. Similarly, if the
payments or benefits are not exempt from the Section 457A requirements, the

5
        

--------------------------------------------------------------------------------



Recipient of certain deferred compensation can be subject to adverse tax
consequences, including early income tax inclusion and, in certain
circumstances, an additional 20% federal penalty tax. The Company intends that
all benefits and/or reimbursements provided hereunder be exempt from or
otherwise comply with the requirements of Section 409A, and be exempt from the
requirements of Section 457A, so that none of the benefits or reimbursements
provided hereunder will be subject to the adverse tax consequences of Section
409A or Section 457A. However, to do so, certain restrictions on the timing of
benefits or reimbursements hereunder must be imposed. Any ambiguities or
ambiguous terms herein will be interpreted to provide for exemption from or
compliance with Section 409A and to provide for exemption from Section 457A.


Except with respect to any Repatriation Benefits to be provided or reimbursed
hereunder due to your separation from service with the Company, as determined
under Section 409A (your “Separation from Service”) as described below, and
except as otherwise set forth in the Tax Equalization Policy with respect to any
Tax Equalization Benefit to be provided hereunder, you must remain employed by
the Company or a subsidiary or affiliate of the Company in order to receive a
benefit or reimbursement hereunder, unless the Company waives such requirement.
If the Company waives such requirement, then no such benefit or reimbursement
will be provided later than the sixtieth (60th) day following the date such
waiver occurs. Accordingly, such benefits and/or reimbursements are intended to
comply with the “short-term deferral” exception to Section 409A such that they
do not provide for any deferral of compensation and to be exempt from
Section 457A.


In the case of any Repatriation Benefits to be provided or reimbursed hereunder
due to your Separation from Service as described below, (a) the applicable
expense must be incurred no later than the last day of the second calendar year
immediately following the calendar year in which your Separation from Service
occurs (the “Deadline Date”), (b) the expense reimbursement must be paid no
later than the third calendar year immediately following the calendar year in
which your Separation from Service occurs, and (c) the applicable benefit must
be provided no later than the Deadline Date. Accordingly, such benefits and/or
reimbursements are intended to comply with the “limited payment” and/or
“reasonable moving expense” exceptions in Treasury Regulation Sections
1.409A-1(b)(9)(v)(A) and 1.409A-1(b)(9)(v)(C) – (E) such that they do not
provide for any deferral of compensation. If your taxable year is not a calendar
year, all references to “calendar year” in the “Section 409A and Section 457A”
section of this LOU will be deemed to mean your taxable year. Any Tax
Equalization Benefit to be provided hereunder will be subject to the
restrictions on the timing of benefits or reimbursements set forth in the Tax
Equalization Policy.


Further, if and to the extent Section 457A would otherwise impose taxation on
your benefits or payments under this LOU, such payments and benefits will be
made no later than twelve (12) months after the end of the taxable year of the
“service recipient” (within the meaning of Section 457A) during which the right
to the payment or benefit is first no longer subject to a “substantial risk of
forfeiture” (within the meaning of Section 457A) (or such later date as
permitted by Section 457A).


Each payment or benefit hereunder is intended to constitute a separate payment
for purposes of U.S. Treasury Regulation Section 1.409A-2(b)(2) and for purposes
of Section 457A.



6
        

--------------------------------------------------------------------------------



You and the Company agree to work together in good faith to make any amendments
to the LOU and any related documents, and to take such reasonable actions which
are necessary, appropriate or desirable, to avoid the imposition of any
additional tax or income recognition prior to actual payment to you under
Section 409A. In no event, however, will the Company or any of its subsidiaries
or affiliates reimburse you or any other benefit recipient for any taxes that
may be imposed on you or any other recipient as a result of Section 409A or
Section 457A.


Miscellaneous


Although the material financial terms of this offer will not change, the
complexities of foreign employment arrangements may require us to modify certain
elements of this offer. If so, we will provide you with prompt written notice of
those changes. During your assignment, you agree to comply with the rules,
procedures, and working practices of Applied Materials and with all relevant
local rules, laws and regulations that apply to you both as an employee in and
as a resident of the host country.


The Company reserves the right to revoke or terminate this assignment and return
you to your current or an equivalent position at any time, and you agree to
return to [Home Country] upon the termination or revocation of this assignment.
If the Company revokes or terminates this assignment, the Company will provide
or reimburse the Repatriation Benefits described above in accordance with IAP
guidelines if you remain employed by the Company or one of its subsidiaries or
affiliates on the date of payment or reimbursement of such Repatriation
Benefits. If you incur a Separation from Service as a result of a termination by
Applied Materials (or the employing Applied Materials subsidiary or affiliate)
without cause (as determined by the Company) before the completion of the
assignment or after the completion of the assignment but before your
repatriation to [Home Country] is completed, the Company will provide only the
following Repatriation Benefits in accordance with IAP guidelines: (a)
transportation for you and your accompanying dependents to the Home Country, and
(b) return shipment of personal belongings (subject to the same carton size
limitations that applied to shipments to the host location), subject to the
timing of payment or reimbursement restrictions set forth in the section
entitled “Section 409A and Section 457A” above, as applicable. If you resign
from the Company, whether before or after the completion of the assignment, you
will not be entitled to any Repatriation Benefits and you will be responsible
for paying all remaining tuition and lease(s), including housing and automobile,
for the remainder of the contractual obligation(s), unless the obligation(s) can
be terminated without any penalty, and, unless Applied Materials determines
otherwise in its discretion, you will be responsible for repayment to Applied
Materials of a pro-rata portion of the expenses and costs that Applied Materials
has pre-paid or otherwise incurred hereunder with respect to periods beyond your
resignation date, such as pre-paid tuition.


This LOU outlines the benefits being offered to you during your assignment
period, which generally are provided or reimbursed according to the guidelines
of the IAP. If the terms of this offer are acceptable, please acknowledge
acceptance by signing and returning one copy to my attention, and retaining the
other for your files. The terms and conditions of your assignment, including
this LOU, shall be governed in accordance with the laws of your home country
without regard to its conflicts of laws provisions.


If you have further questions, please contact me.



7
        

--------------------------------------------------------------------------------



Sincerely,








 
 
Sending Line Manager – Signature
 
Date










 
 
Accepted by:
 
 






 
 
(Assignee’s Name) – Signature
 
Date







cc:
Global Mobility Manager

Home location HR Business Partner
Finance Controller of Business Unit



8
        

--------------------------------------------------------------------------------




[Z] International Expatriate Benefits Plan Highlights


Access to high quality health care can be a particular concern for employees
while they are on expatriate assignments. Applied Materials currently offers the
[Z] International Expatriate Benefits Plan (“[Z] Plan”), which will provide you
and your eligible dependents with certain medical, prescription drug, vision and
dental coverage in accordance with the terms of the [Z] Plan, and ONLY during
the term of your assignment.


Certain key points to understand regarding the [Z] Plan include:


•
The Plan is based on a shared responsibility (coinsurance) between you and
Applied Materials.

•
The medical benefits provide for [X%] payment of reasonable and customary (R&C)
charges until you have reached a personal out of pocket limitation of [$X] for
individual and [$X] for family, then the medical benefits provide for 100%
reimbursement of R&C charges.

•
The dental benefits are payable at either: (Class I) 100%, (Class II) 80% or
(Class III) 50%, depending on the type of class/care required. The calendar year
maximum for Class I, II, III combined is [$X].

•
Within the United States, [Z] offers in-network discounts. To take advantage of
these discounts, you must ensure your physician is a member of the [Z] Preferred
Care Network. You can find out which physicians participate in the [Z] Preferred
Care Network via the member website: www. [Z].com/cieb. This will allow you and
your covered dependents to take advantage of the pre-negotiated discount
arrangements.

•
If you are inbound to the United States, you must contact [Z] within 24 hours if
you or a covered dependent is admitted to a hospital within the United States.

•
If your spouse and/or other covered dependents elect to remain in the home
country, their benefits will also transfer to the [Z] plan.



You should thoroughly review the [Z] Member Information Kit provided to you. If
you have questions regarding your coverage benefits or other related general
questions regarding the [Z] Plan, please contact [Z] directly. Contact
information for [Z] International:


[Contact Information]


NOTE: Since the Goods & Services (COLA) index provides for cost differentials
for normal (i.e. not extraordinary) medical and dental services, reimbursement
of expenses in excess of what would have been reimbursed in the home country,
will not be eligible to be claimed via an expense report.

9
        